Title: To James Madison from Louis-André Pichon, 18 November 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 27. Brumaire an 10.18. 9bre. 1801.
Le Soussigné, Chargé d’affaires de la République Française, à l’honneur d’informer Monsieur le Sécrétaire d’Etat des Etats Unis que la conduite des croiseurs Britanniques, Stationnés à l’embouchure de la Chesapeake ou mouillés dans ses rades, avec le but avoué d’intercepter une Seule frégate Française mouillée dans ces mêmes eaux, a donné enfin matiere à une représentation qui a été adressée, en vertu des ordres du Soussigné, à Mr. le Gouverneur de Virginie, par le vice-commissaire de la République à Norfolk. Cet écrit contient des faits qui Sont de notoriété générale et comme il aura Sans doute été transmis à Mr. le Sécrétaire d’Etat le Soussigné Se dispense d’en répéter les détails. Dans l’espérance que Mr. le Président des Etats Unis voudra bien faire donner aux commandans des bâtimens de guerre Américains mouillés dans cette Baye et qui Sans doute Sont chargés d’y faire observer la police parmi les bâtimens étrangers, des ordres analogues à ceux que les représentations du vice commissaire de la République Sont faites pour provoquer; le Soussigné, croit, aussi de Son côté, devoir appeler l’attention de Mr. le Sécrétaire d’Etat Sur ces procédés, Sur le dégré de publicité qu’ils acquièrent dans tous les papiers des Etats Unis et Sur l’ostentation même et le triomphe avec lesquels ils Sont annoncés dans quelques uns de ces papiers: Ce qui Se passe dans la Chesapeake et ce qui a eu lieu à Boston par rapport au Berceau, ne Saurait Se concilier avec les droits égaux des nations belligérentes dans la Jurisdiction des Etats Unis, ni avec la règle que l’usage et le droit des gens ont consacrées pour maintenir ces droits intacts et mettre ceux des Etats neutres à l’abri des violences qu’un défaut absolu de médiation, de la part de ces Etats, finirait par entrainer.

Le Soussigné aurait voulu éviter de déferer à Mr. le Secrétaire d’Etat des récriminations Si Souvent portées, depuis cette guerre, à la connaissance du Gouvernement Américain: et c’est ce desir, uni à la réserve qu’il a crû devoir observer tant qu’il a regné de l’incertitude Sur les rapports des deux Etats, qui l’a fait garder le Silence. Aujourd’hui ces motifs n’existant plus et les procédés dont il Se plaint S’aggravant tous les Jours, il croit devoir rompre ce Silence: et en conséquence il prie Mr. le Sécrétaire d’Etat de vouloir bien mettre Sous les yeux de Mr. Le Président des Etats Unis la note qu’il à l’honneur de lui adresser. Le Soussigné prie en même tems Mr. le Sécrétaire d’Etat d’agréer l’assurance de Son respect.
L. A. Pichon
 
Condensed Translation
Informs JM that the conduct of the British cruisers stationed at the mouth of the Chesapeake Bay or anchored in its roads with the avowed purpose of intercepting a single French frigate in the same waters substantiates the protests of the French vice-commissary at Norfolk to the governor of Virginia. Hopes the president will issue to U.S. warships there, which are doubtless charged with keeping order among foreign vessels, commands similar to those the vice-commissary has suggested. Refers JM to newspaper accounts of these events and also mentions the case of the Berceau in Boston. Concludes that these cases cannot be reconciled either with the equality of treatment belligerent nations should expect in U.S. waters or with the customs and usages of the law of nations. Has withheld comment because of the uncertainty in Franco-American relations but believes he must now break his silence. Asks JM to put this note before the president.
 

   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:398–99). RC in a clerk’s hand, signed by Pichon; docketed by Wagner as received the same day.


   The frigate was the Sémillante; the British ships were the Andromache and the Boston (Philadelphia Aurora General Advertiser, 14 Nov. 1801; Jefferson to Gouverneur Morris, 6 June 1801 [DLC: Jefferson Papers]).


   The Berceau, brought into Boston as an American prize in October 1800, was also trapped in American waters by British ships lying in wait to seize it when it left the harbor, but with the aid of an American pilot it was able to slip away during the night of 26 Sept. 1801. The Republican press regarded these British maneuvers as a breach of American neutrality. Commenting on an editorial in the Aurora, the Gazette of the U.S. noted sarcastically on 17 Nov. that it was “France still, dear France” that had been insulted by the presence of British frigates off Norfolk (Boston Columbian Centinel, 26 Aug. and 30 Sept. 1801; Philadelphia Aurora General Advertiser, 14 Nov. 1801; Philadelphia Gazette of the U.S., 17 Nov. 1801).

